DETAILED ACTION
This office action is in response to communication filed on 19 October 2022.

Claims 1 – 20 are presented for examination.

The following is a FINAL office action upon examination of application number 19 October 2022.  Claims 1 – 20 are pending in the application and have been examined on the merits discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 19 October 2022, Applicant amended claims 1, 12, and 19.  

Amendments to claims  1, 12, and 19 are sufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 20 are withdrawn.


Response to Arguments
Applicant’s arguments, see pages 10-12 of 12, filed 19 October 2022, with respect to the rejections of claims 1 – 5, 11 – 14, 18, and 19 under 35 USC 102 as being anticipated by Ouyang and claims 6 – 10, 15 – 17, and 20 under 35 USC 103 under Ouyang in view of Rangan have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Diamant for claims 1 – 5, 11 – 14, 18, and 19 as a 35 USC 103 rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 11 – 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2016/0234268 (hereinafter, Ouyang) in view of U.S. P.G. Pub. 2019/0341050 (hereinafter, Diamant).

Regarding claim 1, Ouyang teaches an analytics and device management platform comprising: a computer processor; and instructions executing on the computer processor causing the analytics and device management platform (¶ 94, “the activities outlined herein may be implemented with fixed logic or programmable logic (e.g., software/computer instructions executed by a processor) and the elements identified herein could be some type of a programmable processor, programmable digital logic (e.g., a field programmable gate array (FPGA), an erasable programmable read only memory (EPROM), an electrically erasable programmable ROM (EEPROM)) or an ASIC that includes digital logic, software, code, electronic instructions, or any suitable combination thereof”).
Ouyang does not explicitly teach machine learning to determine user interests.  However, in the analogous art of managing conferences using computerization, Diamant teaches to execute a classifier-type machine learning algorithm to output a set of interests of a user (¶ 138, “For example, recognizing such sentiment may include operating a machine learning classifier previously trained to classify words and/or phrases as positive, negative, and/or associated with a specific sentiment (e.g., “happy” or “angry”)”).
Ouyang further teaches:
obtain metrics from at least one endpoint, by further causing the analytics and device management platform to: obtain at least one of audio and video data from an endpoint configured to facilitate communication between meeting attendees (¶ 22, “the custom output may further include results of analyzing a plurality of events against metrics indicative of a participant's attentiveness at various points during the meeting. Thus, the output may be customized based on identifying that a participant (e.g., a participant that requested the output) is referenced in a representation (e.g., a recording including metadata) of a virtual meeting (e.g., identifying that the participant was connected to the meeting based on an identifier corresponding to the participant).”).
Diamant teaches process, by a video or audio processing machine learning algorithm, the at least one of audio and video data, and generate, as an output of the video or audio processing machine learning algorithm, the metrics  (¶ 138, “the machine learning classifier may be configured to receive raw audio and/or video data and to recognize sentiment based on the raw audio data (e.g., based on tone of voice) and/or based on the raw video data (e.g., based on facial expressions and/or body language).”) (¶ 109, “the reviewable transcript may be analyzed using any suitable machine learning (ML) and/or artificial intelligence (AI) techniques, wherein such analysis may include, for raw audio observed during a conference, recognizing text corresponding to the raw audio, and recognizing one or more salient features of the text and/or raw audio. Non-limiting examples of salient features that may be recognized by ML and/or AI techniques include 1) an intent (e.g., an intended task of a conference participant), 2) a context (e.g., a task currently being performed by a conference participant), 3) a topic and/or 4) an action item or commitment (e.g., a task that a conference participant promises to perform). More generally, ML and/or AI techniques may be used to recognize any content of interest based on raw audio, raw video, and/or corresponding text. In some examples, ML and/or AI systems may be trained based on user feedback regarding salient features of raw audio and/or corresponding text. For example, when conference participants use tags submitted via companion devices and/or gestures to flag events of interest during a conference, the flagged events may be used, in association with raw audio occurring at the time the events were flagged, as training data for supervised training of ML and/or AI systems to recognize events which conference participants are likely to flag in future conferences. Training of ML and/or AI systems to recognize salient features may be conducted for a limited set of users (e.g., for an organization or for a team within an organization) or for a larger population of users. Analyzing the reviewable transcript or any other aspect of the conference may be performed using any suitable combination of state-of-the-art and/or future ML, AI and/or natural language processing (NLP) techniques, e.g. ML, AI and/or NLP techniques described above.”).
Ouyang further teaches:
generate indicators based on the metrics, wherein each of the indicators is a numeric descriptor derived from at least one of the metrics, wherein each of the indicators is of potential relevance to the user of the analytics and device management platform to inform a decision by the user (¶ 33, “An exemplary response metric may be utilized to determine (e.g., by the server) the amount of time that it takes the second endpoint to respond to a communication (e.g., the message) from the first endpoint (e.g., based on the time at which the first endpoint sent the communication, the time in which the second endpoint receives the indication, and/or the events generated by the endpoints). The metric may include a function that compares the amount of time to a threshold. If it is determined that the amount of time exceeds or meets a threshold, the function may output a status value of “inactive”. If it is determined that the amount of time is less than the threshold, the function may output a status value of “active”. Response metrics may be applied to text communications (e.g., such as instant messages, SMS messages, etc.), audio communications (e.g., using voice recognition engine and/or speech-to-text engines), or any other communications transmitted between endpoints in a virtual meeting session.”), and wherein the indicators are limited to a subset of indicators related to the set of interests output (¶ 12, “the output identifies a classification of attentiveness associated with a user identifier for the at least one portion of the virtual meeting session.”).  Diamant teaches that interests are output by the classifier-type machine learning algorithm (¶ 138, “recognizing such sentiment may include operating a machine learning classifier previously trained to classify words and/or phrases as positive, negative, and/or associated with a specific sentiment (e.g., “happy” or “angry”).”). 
Ouyang further teaches:
determine at least one insight based on the indicators, wherein the at least one insight is an indicator determined to be of relevance to the user to inform the decision; and provide the at least one insight to a user interface for visualization (¶ 76, “Turning to FIG. 8A, the window includes indicia 802 and 804, and user interface buttons 806, 808, and 810. Indicia 802 and 804 include content similar to that described with respect to indicia 702 and 704 (FIG. 7A), respectively. In this example, the indicia correspond to data for Kevin instead of Francis. In addition, the indicia 804 identify a status value of “moderate”. Such a status may be utilized in a system with more than two enumerated status values. For example, an exemplary list of status values may include “high”, “moderate”, and “low” corresponding to high attentiveness of a user, moderate attentiveness of a user, and low attentiveness of a user. The conditions for each status value may be defined in one or more metrics. The user interface buttons 806, 808, and 810 are operable to initiate playback of corresponding portions of a recording of the virtual meeting session (e.g., similar to initiating playback as described with respect to interface buttons 706, 708, 710, and 712 (FIG. 7A)).”) (¶ 77, “Turning to FIG. 8B, the window includes a text message 814 and an identifier 812. The text message includes indicia 816 and hyperlink 818. Indicia 816 identify the virtual meeting session with which the output window (and the output indicia therein) is associated. The meeting is identified by a title “Better Sound Quality”. The hyperlink 818 is a link to the webpage illustrated in FIG. 8C. Selecting the hyperlink 818 is effective to cause an endpoint to load the webpage (which may include first launching a web browser application). In other examples, the text message may identify portions of a recording and have a separate link corresponding to each portion.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine machine learning classifiers for audio and video data in conferences of Diamant with the endpoint meeting indicator and metric analysis of Ouyang.  This combination would have yielded a predictable result because both disclose analysis of audio and video data for meetings, but the addition of Diamant provides explicit machine learning classifier that can learn from the audio and video of Ouyang.  It would not change the functionality of either to combine the features of these references, and their functionality is complementary to each other.

Regarding claim 2, Ouyang and Diamant teach the analytics and device management platform of claim 1. Ouyang teaches wherein the instructions further cause the analytics and device management platform to obtain metrics from a scheduling system (¶ 21, “the scheduling data, the login information, the branding for a particular company, the schedule of the day's events, etc. can all be provided in data center web zone 130. Once the virtual meeting session has begun, any meeting experience information can be coordinated (and stored) in data center meeting zone 140. For example, if an individual were to share a document, or to pass the ball (i.e., pass control of the meeting), then that meeting experience would be managed by data center meeting zone 140.”).

Regarding claim 3, Ouyang and Diamant teach the analytics and device management platform of claim 1. Ouyang teaches wherein generating the indicators comprises: determining a plurality of indicators for at least one of the metrics, wherein each of the plurality of indicators is for a different scope (¶ 22, “The systems and methods disclosed herein can detect (and/or identify) potentially missed content for each participant (also referred to as a user) in a virtual meeting and generate a custom output for each participant based on the potentially missed content for the corresponding participant. Such systems and methods go beyond merely recording whether a participant is present at various points in time during the virtual meeting. In particular, the custom output may further include results of analyzing a plurality of events against metrics indicative of a participant's attentiveness at various points during the meeting. Thus, the output may be customized based on identifying that a participant (e.g., a participant that requested the output) is referenced in a representation (e.g., a recording including metadata) of a virtual meeting (e.g., identifying that the participant was connected to the meeting based on an identifier corresponding to the participant). In some cases, the system can distinguish (e.g., based on metrics) that although a user is present in the meeting, the user is not attentive to the meeting content. The metrics may relate to, e.g., network connectivity, power level (e.g., battery level), receipt of a communication (e.g., phone call, text, instant message, and the like), engagement, responsiveness, and/or receipt of an input. When a meeting has ended, an activity record may be used to identify or estimate (for various points in the virtual meeting) whether the participant is able to view and/or hear meeting content based on various metrics. For example, output may be customized to only include portions where the user was associated with a particular status (e.g., active or inactive). Such a system is distinguished from other systems that may utilize activity of users in a virtual meeting to identify relative importance of content shared in a meeting. Systems disclosed herein go beyond such a system and determine (e.g. based on events and metrics to output a status) whether a user is paying attention to shared content, regardless of the importance of the content.”).

Regarding claim 4, Ouyang and Diamant teach the analytics and device management platform of claim 3. Ouyang teaches where the different scope is at least one selected from the group consisting of a different scope in time and a different scope in location (¶ 22, “The systems and methods disclosed herein can detect (and/or identify) potentially missed content for each participant (also referred to as a user) in a virtual meeting and generate a custom output for each participant based on the potentially missed content for the corresponding participant. Such systems and methods go beyond merely recording whether a participant is present at various points in time during the virtual meeting. In particular, the custom output may further include results of analyzing a plurality of events against metrics indicative of a participant's attentiveness at various points during the meeting. Thus, the output may be customized based on identifying that a participant (e.g., a participant that requested the output) is referenced in a representation (e.g., a recording including metadata) of a virtual meeting (e.g., identifying that the participant was connected to the meeting based on an identifier corresponding to the participant). In some cases, the system can distinguish (e.g., based on metrics) that although a user is present in the meeting, the user is not attentive to the meeting content. The metrics may relate to, e.g., network connectivity, power level (e.g., battery level), receipt of a communication (e.g., phone call, text, instant message, and the like), engagement, responsiveness, and/or receipt of an input. When a meeting has ended, an activity record may be used to identify or estimate (for various points in the virtual meeting) whether the participant is able to view and/or hear meeting content based on various metrics. For example, output may be customized to only include portions where the user was associated with a particular status (e.g., active or inactive). Such a system is distinguished from other systems that may utilize activity of users in a virtual meeting to identify relative importance of content shared in a meeting. Systems disclosed herein go beyond such a system and determine (e.g. based on events and metrics to output a status) whether a user is paying attention to shared content, regardless of the importance of the content.”).

Regarding claim 5, Ouyang and Diamant teach the analytics and device management platform of claim 1. Ouyang teaches wherein the metrics are directed to at least one selected from the group consisting of an endpoint usage, an endpoint health, a call quality of a call conducted using the endpoint, and a conference room usage of a conference room where the endpoint is located (¶ 22, “The systems and methods disclosed herein can detect (and/or identify) potentially missed content for each participant (also referred to as a user) in a virtual meeting and generate a custom output for each participant based on the potentially missed content for the corresponding participant. Such systems and methods go beyond merely recording whether a participant is present at various points in time during the virtual meeting. In particular, the custom output may further include results of analyzing a plurality of events against metrics indicative of a participant's attentiveness at various points during the meeting. Thus, the output may be customized based on identifying that a participant (e.g., a participant that requested the output) is referenced in a representation (e.g., a recording including metadata) of a virtual meeting (e.g., identifying that the participant was connected to the meeting based on an identifier corresponding to the participant). In some cases, the system can distinguish (e.g., based on metrics) that although a user is present in the meeting, the user is not attentive to the meeting content. The metrics may relate to, e.g., network connectivity, power level (e.g., battery level), receipt of a communication (e.g., phone call, text, instant message, and the like), engagement, responsiveness, and/or receipt of an input. When a meeting has ended, an activity record may be used to identify or estimate (for various points in the virtual meeting) whether the participant is able to view and/or hear meeting content based on various metrics. For example, output may be customized to only include portions where the user was associated with a particular status (e.g., active or inactive). Such a system is distinguished from other systems that may utilize activity of users in a virtual meeting to identify relative importance of content shared in a meeting. Systems disclosed herein go beyond such a system and determine (e.g. based on events and metrics to output a status) whether a user is paying attention to shared content, regardless of the importance of the content.”).

Regarding claim 11, Ouyang and Diamant teach the analytics and device management platform of claim 1. Ouyang teaches further comprising generating a site facilities analysis for a site of an organization, the site facilities analysis comprising a set of insights selected from the at least one insight, wherein the set of insights is directed to meetings taking place at the site (¶ 91, “offer a communicative interface between sites (and/or participants, rooms, etc.) and may be any local area network (LAN)”) (¶ 98, “It should be appreciated that communication system 100 (and its teachings) are readily scalable and can accommodate a large number of rooms and sites, as well as more complicated/sophisticated arrangements and configurations. Accordingly, the examples provided herein should not limit the scope or inhibit the broad teachings of communication system 100 as potentially applied to a myriad of other architectures. Additionally, although described with reference to particular scenarios where MCSs/MCC 144 resides in a particular physical location, MCSs/MCC 144 can reside in any location, provided it has some connectivity to a suitable network.”).

Regarding claims 12 and 19, the claims recite substantially similar limitations to claim 1.  Therefore, claims 12 and 19 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 13, the claim recites substantially similar limitations to claim 2.  Therefore, claim 13 is similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claim 14, the claim recites substantially similar limitations to claim 3.  Therefore, claim 14 is similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claim 18, the claim recites substantially similar limitations to claim 11.  Therefore, claim 18 is similarly rejected for the reasons set forth above with respect to claim 11.

Claims 6 – 10, 15 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang in view of Diamant in further in view of U.S. P.G. Pub. 2017/0039527 (hereinafter, Rangan).

Regarding claim 6, Ouyang and Diamant teach the analytics and device management platform of claim 1. Ouyang teaches wherein determining the at least one insight based on the indicators comprises: for each particular indicator of the indicators, determining values, but does not teach scoring and ranking indicators.  However, in the analogous art of meeting management, Rangan teaches: 
determining a corresponding notability score, as a measure of relevance of the particular indicator to the user (¶ 8, “Organizations typically conduct meetings with people (meeting attendees) with a specified agenda. Embodiments of this disclosure seek to derive the importance of meeting, any attendees, and the topic of the meeting by automatically determining a scoring algorithm and by applying graph theoretical principles”) (¶ 63, “the cloud service can discover information that is relevant to a meeting and its attendees from a variety of sources. The cloud service can utilize one or more aggregation services. Each aggregation service can be specific to a particular type of data sources, thus, providing the appropriate queries or interacting with the appropriate APIs.”); 
ranking the indicators based on the corresponding notability score to obtain a ranking (¶ 82, “The repositories that are most relevant for that task can be identifier and relevance engine 700 can rank that content higher. Relevance engine 700 can evaluate the customer that is the focus of the task, when the account was last updated, who updated the account, and whether the CRM's view of account status reflects the current activity on account. Relevance engine 700 also understands the individuals involved in the meeting, their most recent emails, as well as any specific actions by those participants for the customer. If an event was escalated, and the escalation causes an email trend, those are deemed more important. After analyzing the information, relevance engine 700 can rank results that are more current, from more authoritative individuals, and more reliable sources higher than other sources.”); and 
selecting indicators to become the insights based on the ranking (¶ 112, “In step 1050, ranked and scored data is generated. In certain embodiments, the data can be ranked and scored based on the rank, priority, or importance derived from searchable components associated with the data. In step 1060, one or more recommended actions can be generated based on the data. For example, a recommendation to review a certain piece of content can be provided based on the importance placed on the author of the content with respect to a user or the relevance of the content to a business context, such as an upcoming meeting. In step 1070, the information is packaged and delivered to a mobile device with the recommended action.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine scoring and ranking of indicators of meeting metrics of Rangan with the endpoint meeting indicator and metric analysis of Ouyang.  This combination would have yielded a predictable result because both disclose metric determination and analysis for meetings and scheduling, but Rangan merely adds the use of scores and ranking for more detail.  It would not change the functionality of either to combine the features of these references.

Regarding claim 7, Ouyang, Diamant, and Rangan teach the analytics and device management platform of claim 6.  Rangan teaches wherein the notability score is computed from sub-scores, the sub-scores comprising: a base score quantifying a quality of the particular indicator based on a statistical divergence of the particular indicator, and discounting sub-scores for discounting the base score (¶¶ 127-128, “In one embodiment, a score for a person p can be determined using equation (1) as follows: PR ( p ) = w + ∑ (si→p)/ Li where w is a damping factor, si→p is the importance of the participant to the meeting, and Li is a factor whose value is dependent on who else participated in the meeting. FIG. 13 is an illustration of a people-ranking graph in one embodiment. A damping factor of 0.85 can be used to weigh the current value so the incremental from dependent values adds 0.15 of the score. This damping factor is commonly used for Google's pageRank algorithm and determines the rate of convergence. A convergence threshold of 2% can be used to stop the iterations.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine scoring and ranking of indicators of meeting metrics of Rangan with the endpoint meeting indicator and metric analysis of Ouyang.  This combination would have yielded a predictable result because both disclose metric determination and analysis for meetings and scheduling, but Rangan merely adds the use of scores and ranking for more detail.  It would not change the functionality of either to combine the features of these references.

Regarding claim 8, Ouyang, Diamant, and Rangan teach the analytics and device management platform of claim 7. Rangan teaches wherein the discounting sub-scores comprises a rollup independence score configured to prevent redundant reportings of the particular indicator and another indicator that uses a different scope (¶ 79, “Content analytics engine 610 can apply this ranking measure in future contexts that match the same content access pattern. Content analytics engine 610 can perform content matching utilizing its content interest graph to determine this, so that feedback can be applied more broadly. As another example, content analytics engine 610 can predict from the user's categorization of content other content that could also be important for a given context. Thus, content analytics engine 610 takes into consideration each individual's usage of curated content.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine scoring and ranking of indicators of meeting metrics of Rangan with the endpoint meeting indicator and metric analysis of Ouyang.  This combination would have yielded a predictable result because both disclose metric determination and analysis for meetings and scheduling, but Rangan merely adds the use of scores and ranking for more detail.  It would not change the functionality of either to combine the features of these references.

Regarding claim 9, Ouyang, Diamant, and Rangan teach the analytics and device management platform of claim 7. Rangan teaches wherein the sub-scores comprises a sub-score based on notability markers and weights applied to the notability markers, wherein the notability markers quantify statistical deviations of the particular indicator (¶¶ 127-128, “In one embodiment, a score for a person p can be determined using equation (1) as follows: PR ( p ) = w + ∑ (si→p)/ Li where w is a damping factor, si→p is the importance of the participant to the meeting, and Li is a factor whose value is dependent on who else participated in the meeting. FIG. 13 is an illustration of a people-ranking graph in one embodiment. A damping factor of 0.85 can be used to weigh the current value so the incremental from dependent values adds 0.15 of the score. This damping factor is commonly used for Google's pageRank algorithm and determines the rate of convergence. A convergence threshold of 2% can be used to stop the iterations.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine scoring and ranking of indicators of meeting metrics of Rangan with the endpoint meeting indicator and metric analysis of Ouyang.  This combination would have yielded a predictable result because both disclose metric determination and analysis for meetings and scheduling, but Rangan merely adds the use of scores and ranking for more detail.  It would not change the functionality of either to combine the features of these references.

Regarding claim 10, Ouyang, Diamant, and Rangan teach the analytics and device management platform of claim 9. Rangan teaches wherein the weights are set based on a plurality of rules chosen to manifest a set of heuristics (¶ 128, “A damping factor of 0.85 can be used to weigh the current value so the incremental from dependent values adds 0.15 of the score. This damping factor is commonly used for Google's pageRank algorithm and determines the rate of convergence. A convergence threshold of 2% can be used to stop the iterations.”)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine scoring and ranking of indicators of meeting metrics of Rangan with the endpoint meeting indicator and metric analysis of Ouyang.  This combination would have yielded a predictable result because both disclose metric determination and analysis for meetings and scheduling, but Rangan merely adds the use of scores and ranking for more detail.  It would not change the functionality of either to combine the features of these references.

Regarding claims 15 and 20, the claims recite substantially similar limitations to claim 6.  Therefore, claims 15 and 20 are similarly rejected for the reasons set forth above with respect to claim 6.

Regarding claim 16, the claim recites substantially similar limitations to claim 7.  Therefore, claim 16 is similarly rejected for the reasons set forth above with respect to claim 7.

Regarding claim 17, the claim recites substantially similar limitations to claim 9.  Therefore, claim 17 is similarly rejected for the reasons set forth above with respect to claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA GURSKI/Primary Examiner, Art Unit 3683